Citation Nr: 0941595	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disorder 
based on aggravation by service.  


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 
1965 for over 90 days.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In his April 2004 substantive appeal, the Veteran requested a 
Board hearing.  However, he withdrew that request by way of 
correspondence dated October 2005.  See 38 C.F.R. § 20.704(e) 
(2005).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the claimant, and finally, the claimant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his or her argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2009).

A timely notice of disagreement and substantive appeal were 
filed in response to the above August 2003 rating decision 
that denied service connection for a psychiatric disorder.  
As such, the appeal was properly perfected, and the August 
2003 rating decision is not a final decision.  See 38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  Even 
though the RO applied a new and material evidence analysis in 
a later December 2003 rating decision, the Board concludes 
that application of new and material evidence is not 
warranted as the initial August 2003 rating decision was not 
final.  Id. 

In addition, the Veteran filed a substantive appeal with 
respect to a claim for nonservice connected pension.  The RO 
had previously denied the pension issue based on insufficient 
evidence of a permanent and total disability for pension 
purposes.  

The issue of the needed evidence of a permanent and total 
disability for pension purposes appears to have been conceded 
by the RO.  Thus, this issue is not before the Board at this 
time. 

In a December 2004 decision, the RO denied the Veteran's 
pension claim because the veteran's annual income (based on 
Social Security) was in excess of the applicable maximum 
annual pension rate for VA purposes.  See 38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2005).  
Simply stated, because the Veteran receives compensation from 
SSA he was in excess of the applicable maximum annual pension 
rate for VA purposes, rendering moot the issue of permanent 
and total disability for pension purposes.

The Veteran was notified of this decision; however, there is 
no evidence that he desired to contest the result.  In fact, 
the May 2006 Informal Hearing Presentation did not discuss 
the issue.  Consequently, the Board considers the nonservice-
connected pension issue to be moot, and not before the Board 
at this time.  

In an August 2006 decision, the Board adjudicated the 
Veteran's appeal of the issue listed on the title page.  He 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In August 2008, the Court granted a 
Joint Motion of the Veteran and the Secretary for Veterans 
Affairs (the Parties), vacated the Board's decision, and 
remanded the matter to the Board for compliance with the 
instructions in the Joint Motion  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

In that Joint Motion, the Parties agreed, in pertinent part 
on several points which require the Board to remand this 
matter to the RO for further development and to ensure due 
process has been afforded the Veteran.  

First, with regard to an August 2003 VA examination, the 
Parties agreed that 
"[g]iven that the examiner did not review Appellant's claims 
file, this examiner's opinion does not appear to set forth 
sufficient 'reasons and bases" for the conclusion."  Thus 
the parties agree that the Board failed to provide an 
adequate statement of reasons or bases for its decision to 
favor the VA medical opinion.  As a result, a remand is 
necessary for the Board to obtain a new opinion which takes 
into account the Veteran's history (including the history 
documented in the claims file) pursuant to VA's duty to 
assist.  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Second, the Parties agreed as follows:  

The parties also agree that this case 
should be remanded for the Board to 
translate Spanish documents.  The record 
on appeal contains documents in Spanish 
but are unaccompanied by English 
translation.  [citation to the record 
omitted].  It is well established that 
any document transmitted to the Court in 
a language other than English must be 
accompanied by an English translation 
that is certified by the translator, 
pursuant to 28 U.S. C. § 1746.  In the 
present case, because documents contained 
in the record are in Spanish, a remand is 
necessary for their translation.  

Third, the Parties agreed "that this case should be remanded 
for the Board to obtain Social Security Administration (SSA) 
records."  

Fourth, the Parties agreed that "the Board should ensure 
that Appellant is provided with adequate notice pursuant to 
the Veterans Claims Assistance Act of 2000."

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that explains the evidence not already of 
record that is necessary to substantiate 
the claim, what evidence VA will seek to 
provide, and what evidence and information 
the claimant is expected to provide (of 
note, the Veteran is not required to 
submit new and material evidence because 
the decision on appeal is not final).  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Request from the Social Security 
Administration (SSA) all records related 
to any claim by the Veteran for Social 
Security disability benefits, including 
all medical records and copies of all 
decisions or adjudications; and associate 
the records with the claims file.  If no 
records are available, a negative reply 
should be obtained and associated with the 
claims file.  

3.  Have translated into the English 
language all documents received that are 
in a language other than English.  
Additionally, translate into English the 
following documents that are already 
associated with the claims file.  The 
translations are to be certified by the 
translator.  Of note is that the Board has 
marked each of these documents with a 3 
inch by 5 inch note.  

(i)  Two sided form - Historial Medico, 
dated March 11, 1964 (contained in the 
service treatment records).  

(ii)  Two sided form - Historial Medico, 
dated May 12, 1965.  (contained in the 
service treatment records). 

(iii)  One page "Rx" from Dr. L.E.R., 
dated 1/14/03.

(iv).  One page with the word REUMATOLOGIA 
at the bottom of the page, dated 2/14/03.  

(v)  Nine pages handwritten notes appear 
to be from Dr. L.E.R. 

3. After associating with the claims file 
any evidence submitted by the Veteran and 
either records obtained from the SSA or a 
negative reply from the SSA, schedule the 
Veteran for a VA examination by a mental 
health professional.  The examiner must be 
provided with a copy of the Veteran's 
claims file and should be provided with a 
copy of this REMAND.  

The examiner must review the Veteran's 
claims file in conjunction with the 
examination, and must annotate the 
examination report as to whether the 
claims file was reviewed.  It may assist 
the examiner to review the Court Joint 
Motion of August 2008.  The examiner is 
asked to address the following:

(a)  Identify all psychiatric disorders 
from which the Veteran currently suffers.  

(b)  State whether any of the Veteran's 
currently diagnosed psychiatric disorders 
were present at entrance into service in 
May 1965.  The examiner is asked to 
explain his or her conclusion in this 
regard; this explanation should include 
reference to the service treatment records 
(located in the manila envelope in the 
claims file) as well as any other 
pertinent evidence of record, including 
the Veteran's own statements and the 
evidence in the claims file, as 
appropriate.  

(c)  State whether any of the Veteran's 
currently diagnosed psychiatric disorders 
were present at the time of his separation 
from active service in August 1965.  
Again, the examiner is asked to explain 
his or her conclusion in this regard, such 
explanation to include reference to 
evidence in the claims file and the 
Veteran's own statements.  

(d)  If the examiner concludes that the 
Veteran had any of his currently diagnosed 
psychiatric disorders both at the time he 
entered service in May 1965 and at the 
time he was separated from service in 
August 1965, the examiner is asked to 
explain whether such psychiatric disorders 
became worse between May 1965 and August 
1965.  

If the examiner does determine that any 
such psychiatric disorder became worse 
during that time period, the examiner is 
asked to state whether the worsening was 
beyond the natural progression of the 
disease.  

All conclusions and must include rationale 
(explanations applying medical principles 
to facts).  The Court of Appeals for 
Veterans Claims has explained that a 
medical opinion that consists of only 
facts and conclusions is not in not 
adequate under VA regulations.  

4.  After ensuring that the above 
development and any other indicated 
development is completed (including the 
VAX examination request, which includes 
complex questions required in order to 
address the concerns of the Court), 
readjudicate the claim on appeal.  If the 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



